Citation Nr: 1438377	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  09-03 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome.

2.  Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 10 percent disabling from October 15, 2012, and as noncompensable prior to that date.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to August 1994.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO continued a noncompensable rating for bilateral hearing loss and denied service connection for fatigue, posttraumatic stress disorder (PTSD), and tension headaches.  The Veteran appealed.

In November 2011 and November 2012 rating decisions, the RO granted service connection for PTSD and chronic daily headaches.  The Board finds that the RO's grant of service connection for these issues constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, these matters are also no longer in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned). 

In the November 2012 rating decision, the RO also granted a 10 percent rating for bilateral hearing loss effective October 15, 2012; however, because the Veteran is presumed to seek the maximum available benefits, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2014, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  VBMS and Virtual VA files contain additional VA outpatient treatment records, which have been considered by the Agency of Original Jurisdiction (AOJ).  Virtual VA file also contains a copy of the July 2014 hearing transcript.  The electronic folder otherwise includes only duplicative or irrelevant documents.

At the July 2014 Board hearing, the Veteran raised the issues of entitlement to service connection for vertigo and Meniere's disease.  These issues have not been adjudicated by the AOJ; therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to an increased rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

During the July 2014 Board hearing and in a written statement submitted that same day, the Veteran indicated that he wished to withdraw his appeal as to the issue of entitlement to service connection for chronic fatigue syndrome.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement to service connection for chronic fatigue syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

During the July 2014 hearing, the Veteran and his representative withdrew the appeal as to the issue of entitlement to service connection for chronic fatigue syndrome.  The Veteran also submitted a signed written statement to this effect on that same day.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue, and it is dismissed.


ORDER

The appeal for the issue of entitlement to service connection for chronic fatigue syndrome is dismissed.  


REMAND

In this case, the Veteran contends that he is entitled to a higher disability rating for bilateral hearing loss.  He argues that his speech discrimination scores have been inaccurately measured or reported by VA.  See Board Hearing Transcript (Tr.) at 17.

The Veteran's most recent VA examination was conducted in October 2012.  At that time, Maryland CNC testing showed speech discrimination scores of 86 percent in the right ear and 78 percent in the left ear.  A February 2013 private treatment record from South Texas ENT Consultants reflects that the Veteran reported that his hearing had worsened in the previous two years.  Audiometric testing revealed that speech discrimination had worsened in the right ear from 42 percent to 24 percent and was stable in the left ear was stable at 48 percent; however, it is unclear whether the Maryland CNC test was used.  An April 2014 private audiology record from A&B Hearing Aid & Audiology Centers reflects that speech discrimination, using the Maryland CNC test, was 64 percent in the right ear and 66 percent in the left ear.  This evidence suggests that the Veteran's disability may have worsened since his last VA examination.  Therefore, the Board finds that a new examination is necessary to evaluate the current severity of the Veteran's service-connected bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

The Board also finds that a remand is required for clarification of the September 2004, October 2004, January 2009, December 2011, and February 27, 2013 private audiology reports, as well as the July 2010, September 2012, and March 2014 VA audiology consultation reports.  VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  As part of this duty, if further clarification of certain evidence is essential for a proper appellate decision, the Board shall remand the case to the AOJ and specify the action to be undertaken.  See 38 C.F.R. § 19.9(a).  The U.S. Court of Appeals for Veterans Claims (Court) has held, pursuant to 38 U.S.C. § 5103A(a), that when a private examination report "reasonably appears" to contain information necessary to properly decide a claim, but is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  This duty should be undertaken when the burden on VA in obtaining this missing information is minimal.  See Savage v. Shinseki, 24 Vet. App. 259, 263-64 (2011).

The September 2004, October 2004, January 2009, December 2011, and February 27, 2013 private audiology reports, as well as the July 2010, September 2012, and March 2014 VA audiology consultation reports, do not reflect whether the speech discrimination testing was conducted using the Maryland CNC test.  See 38 C.F.R. § 4.85(a) (the controlled speech discrimination test administered by a state-licensed audiologist must be the Maryland CNC Test).  The September 2004, December 2011, and February 27, 2013 private audiology reports also do not include puretone thresholds readings at 3,000 Hertz.  Without puretone thresholds readings at 3000 Hertz , these private audiology reports would not be adequate or suitable for rating hearing loss for VA purposes.  See 38 C.F.R. § 4.85(d) (the puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz, divided by 4).  Therefore, further clarification from the private and VA audiologists should be undertaken.

In addition, any outstanding relevant VA treatment records should be obtained.  Notably, the July 2010, September 2012, and March 2014 VA audiology consultation reports indicate that complete audiogram results are available in VA's Computerized Patient Record System (CPRS) under the Tools/Audiogram Display.  These results should be associated with the Veteran's claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain any outstanding treatment records for the Veteran from the VA North Texas Health Care System dated since October 2012.  This should include complete audiogram results for the July 2010, September 2012, and March 2014 VA audiology consultations located in CPRS under the Tools/Audiogram Display.  

If any of the records requested are unavailable, the AOJ should clearly document the claims file to that effect and notify the Veteran of any inability to obtain the records, in accordance with 38 C.F.R. § 3.159(e).

2.  The AOJ should contact the audiologists who conducted the September 2004, October 2004, January 2009, December 2011, and February 27, 2013 private audiograms and the July 2010, September 2012, and March 2014 VA audiograms for purposes of clarification.  The audiologists should be asked to clarify whether speech discrimination testing was conducted using the Maryland CNC test.  In addition, the September 2004, December 2011, and February 27, 2013, private audiologists should be asked to clarify whether puretone thresholds readings were conducted at the 3,000 Hertz frequency. 

All attempts to seek clarification and any response received must be documented in the claims file.

3.  After the foregoing development has been completed, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test. 

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected bilateral hearing loss.  He or she should discuss the effect of the disability on his occupational functioning and daily activities.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the AOJ should readjudicate the issue remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


